Citation Nr: 0911531	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  93-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a seizure disorder 
with nocturnal myoclonus, currently evaluated as 80 percent 
disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right frontal sinus obliterated versus 
hypoplastic.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1972.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1993 decision 
by the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a claim for an 
increased rating for a seizure disorder with nocturnal 
myoclonus, evaluated as 10 percent disabling, and which 
granted service connection for right frontal sinus 
obliterated versus hypoplastic, and assigned a noncompensable 
(0 percent) evaluation.  The Veteran appealed, and in June 
1993, the RO increased the Veteran's evaluation for his sinus 
disorder to 10 percent, effective the date of service 
connection (i.e., June 22, 1992).  The Board then remanded 
the claims several times for additional development.  

In August 2001, the Board granted the increased rating claim 
for seizures, to the extent that it assigned an 80 percent 
evaluation, and denied the claim for an initial rating in 
excess of 10 percent for the sinus disorder.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In July 2002, the Court remanded these two issues, 
which it specifically characterized as is stated on the cover 
page of this decision.  In August 2003, the Board remanded 
the claims for additional development.  

At the Veteran's October 2008 hearing, it was essentially 
asserted that a timely Notice of Disagreement had been filed 
on the issue of entitlement to an effective date prior to 
June 22, 1992 for the 80 percent rating for the Veteran's 
seizure disorder.  The Veteran and his representative did not 
identify any specific document which they assert fulfills the 
criteria for a timely Notice of Disagreement to the RO's 
October 2001 rating decision.  In this regard, in August 
2001, the Board granted the Veteran's increased rating claim 
for seizures, to the extent that it assigned an 80 percent 
evaluation.  In an October 2001 rating decision, the RO 
effectuated the Board's decision, and assigned an effective 
date for the 80 percent rating of June 22, 1992.    

In summary, the issue of entitlement to an effective date 
prior to June 22, 1992 for the 80 percent rating for a 
seizure disorder was raised at the October 2008 hearing.  
Since the Veteran addressed this issue at his October 2008 
hearing, and there is a transcript of his testimony on file, 
the hearing transcript fulfills the criteria for an informal 
claim.  See 38 C.F.R. §§ 3.1(p); 3.155 (2008); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks 
(i.e., hearing testimony) are transcribed, a statement 
becomes written).  Furthermore, under the circumstances, the 
claim for an earlier effective date for the 80 percent rating 
for the Veteran's seizure disorder is inextricably 
intertwined with the claim for an increased rating for the 
Veteran's seizure disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are inextricably intertwined 
when a decision concerning one could have a significant 
impact on the other, thus rendering the adjudication of the 
latter prior to adjudication of the former meaningless and 
non- final).  Accordingly, adjudication of the claim for 
increased rating for the Veteran's seizure disorder must be 
deferred until after there has been adjudication of the claim 
for an effective date prior to June 22, 1992 for the 80 
percent rating for the Veteran's seizure disorder.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in October 2008, the Veteran testified that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  The SSA's records are not currently 
associated with the claims files.  The administrative 
decision by SSA, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file copies of 
the Social Security Administration 
decision awarding benefits to the 
Veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the decision.

2.  The RO/AMC should adjudicate the 
claim for an effective date prior to June 
22, 1992 for the 80 percent rating for 
the Veteran's seizure disorder.  In doing 
so the RO/AMC should determine whether a 
timely Notice of Disagreement was 
received to the October 2001 rating 
decision that assigned the 80 percent 
evaluation.  If a timely Notice of 
Disagreement was filed, the RO/AMC should 
issue a Statement of the Case with 
respect to this matter and the Veteran 
and his representative should be clearly 
advised of the need to file a Substantive 
Appeal if the Veteran wishes to complete 
an appeal from that decision.  If a 
timely Notice of Disagreement was not 
filed the Veteran and his representative 
should be notified of the decision and of 
his appellate rights.  If the decision is 
not favorable to the Veteran, this matter 
should only be returned to the Board if 
the Veteran files a Notice of 
Disagreement, and a Substantive Appeal 
following the issuance of a Statement of 
the Case with respect to this issue.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




